Name: Regulation No 282/67/EEC of the Commission of 11 July 1967 on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 180 Official Journal of the European Communities 13.7.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES No 151/1 REGULATION No 282/67/EEC OF THE COMMISSION of 11 July 1967 on detailed rules for intervention for oil seeds for offers for sale by intervention to be made to the intervention agency of the Member State in which the seeds are located, and whereas the number of market ­ ing centres to which an offer may be made from a given place should be limited ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a com ­ mon organisation of the markets in oils and fats , and in particular Article 26 (3 ) thereof ; HAS ADOPTED THIS REGULATION : Article 1 From 13 July 1967 in respect of colza and rape seed , and from 1 October 1967 in respect of sunflower seed , intervention as provided for in Article 26 of Regulation No 136/66/EEC shall take place in accordance with the following provisions . Article 2 "Whereas intervention prices were fixed for a given standard quality and whereas price increases and reductions should be applied where the seeds offered do not correspond to this standard quality ; Whereas , before they are marketed, seeds must be dried and cleaned, to reduce their moisture and impurities content to a given level ; whereas , therefore , seeds should not be accepted for intervention unless they have undergone such treatment : whereas , to simplify normal intervention procedure and in particular to make it possible for seeds to be offered for intervention in uniform batches , a minimum quantity should be fixed, below which the intervention agency shall not consider the offer ; Whereas the implementation of the intervention system makes it necessary for intervention agencies to take over goods on terms which take account of the re ­ gionalisation of prices provided for in Council Regu ­ lation No 167/67/EEC2 on intervention centres for oil seeds and derived intervention prices applicable in these centres ; whereas , to this end, the price to be paid to the seller must be the intervention price ruling for a given intervention centre adjusted , where appropriate , on the basis of transport costs ; Whereas the rules for the implementation of the inter ­ vention system must be as simple and effective as possible ; whereas , therefore , provision should be made Any holder of uniform batches of at least 50 metric tons of either colza and rape seed or sunflower seed harvested within the Community shall be entitled to offer that seed to the intervention agency. However, for the 1967/68 marketing year, Belgium, Italy and Luxembourg may allow minimum tonnages of 10 metric tons . Article 3 1 . To be accepted for intervention , oil seeds must be of sound and fair marketable quality. 2 . Intervention shall be restricted to :  colza and rape seed with a maximum of 2% im ­ purities and 10% moisture ; 1 OJ No 172 , 30.9.1966, p . 3025/66. 2 OJ No 130 , 28.6.1967, p . 2590/67. Official Journal of the European Communities 181  sunflower seed with a maximum of 2% impurities and 10% moisture and of which the oil has a free fatty acid content, expressed as oleic acid, of not more than 5 grammes per 100 grammes . Article 4 If the place of taking-over is not the centre indicated by the seller, the price to be paid shall be equal to the intervention price ruling at the centre indicated by the seller, reduced by the most favourable costs for transport from the place where the seeds are located, when the offer is made, to that intervention centre and , where appropriate, increased by the most favourable costs for transport from the place where the seeds are located, when the offer is made, to the place of taking-over . 3 . Transport costs shall be determined by the inter ­ vention agency. 1 . Samples shall be drawn and the moisture and impurities content of oil seeds determined by a single method in all Member States . However, until such methods are established, Member States may choose methods , of which they shall inform the Commission . 2 . The oil content shall be determined by the method laid down in Annex II . However, Member States may also use the method for determining the oil content of oil seeds laid down in ISO Recommendation No 900, using a microgrinder . In such cases for the purpose of applying the price increases and reductions , the quantity of oil found in the seeds shall be reduced by 400 grammes per 100 kilogrammes . Article 7 The price to be paid to the seller shall be that ruling on the day of delivery for goods delivered free-at ­ warehouse not unloaded, adjusted in accordance with Article 6 and subject to the price increases and reduc ­ tions set out in Annex I. Article 8 Article 5 1 . All offers for sale by intervention must be made in writing to the intervention agency of the Member State in which the seeds are located. 2 . The intervention agency shall accept the offer as soon as possible and supply the necessary details as to the conditions under which the seeds will be taken over. 1 . Each Member State shall notify other Member States and the Commission of the intervention agency responsible for buying in seeds offered for inter ­ vention. 2. Each Member State shall inform the Commission during the first fortnight of each quarter of the quantities of seed bought in by its intervention agency during the preceding quarter. Moreover , where substantial quantities are offered, the Member State in question shall immediately inform the Commission . Article 6 Article 9 1 . When the offer is made, the holder shall inform the intervention agency of the place where the seeds are located and the intervention centre in respect of which the offer is made. The holder shall choose this centre from the three intervention centres to which the seeds offered can be forwarded at the lowest cost 2. The intervention agency shall decide the place where the seeds are to be taken over. Member States shall assist each other in implementing the provisions of this Regulation . Article 10 This Regulation shall enter into force on 13 July 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1967. For the Commission The President Jean REY 182 Official Journal of the European Communities ANNEX I I. Colza and rape seed 1 . Oil content Price increase or reduction of 0-019 units of account per 0100 kg of oil below or above 42 kg contained in 100 kg of seeds . 2 . Moisture content Price increase of 0-007 units of account per 0-100 kg of moisture below 10 kg contained in 100 kg of seed . 3 . Impurities content Price increase of 0-007 units of account per 0-100 kg of impurities below 2 kg contained in 100 kg of seed. II. Sunflower seed 1 . Oil content Price increase or reduction of 0-020 units of account per 0-100 kg of oil above or below 42 kg contained in 100 kg of seed. 2 . Moisture content Price increase of 0-007 units of account per 0-100 kg of moisture below 10 kg contained in 100 kg of seed. 3 . Impurities content Price increase of 0-007 units of account per 0-100 kg of impurities below 2 kg contained in 100 kg of seed. ANNEX II Method for determining oil content The solvent used is light petroleum 'for determining fat content' free from aromatic hydro ­ carbons and having a boiling point between 30 °C and 50 °C. This light petroleum should not leave a deposit at a temperature of 60 °C . Its iodine value should be less than 1 . A percolating apparatus is used for extraction (Twisselmann's apparatus, for example). An average sample of at least 30 g of whole seed is carefully weighed and then passed through a sieve with 3 mm holes , and all impurities such as chaff , straw and cereals removed by hand ; the quantity of seed thus cleaned is then weighed and the percentage which it represents of the original sample is calculated. Two 5-gramme portions are immediately taken from the cleaned seed , weighed to the nearest 5 mg and subjected for one hour to preliminary drying at a temperature of 95 °C in two separate extraction thimbles (if the moisture content is 10% or less preliminary drying not necessary). The sample , mixed with at least 25 gfine quartz sand is then ground as finely as possible in a hand or mechanically operated mortar . This operation usually takes fifteen minutes. The ground sample is then replaced without loss in the thimble. Extraction follows immediately after weighing , any preliminary drying and grinding , when the balloon flask which is to be used Official Journal of the European Communities 183 to collect the extraction products and which forms part of the extraction apparatus has been dried and weighed to the nearest milligramme. Extraction lasts for four hours at boiling point . The thimble is then withdrawn from the apparatus , the solvent removed and the extracted material dried in a vacuum. The contents of the thimble are emptied into a mortar and ground again for ten minutes . They are then replaced in full in the thimble , and the latter in the apparatus , and extraction is repeated for two hours under the same conditions as before , using the same flask. The sample is ground under pressure and further fat content is carefully extracted until the residual content is equal to or less than 0-1% . The greater part of the solvent present in the extracted product contained in the flask is removed by distillation. The last traces are removed by raising the temperature to 100 °C while ensuring that it does not exceed 105 °C. The elimination of the solvent is completed either by blowing in air or carbon dioxide at intervals or by using a vacuum. After cooling it is then weighed. Heating and weighing are continued under the same conditions until the difference between two successive weighings is equal to or less than 001 g. The fat extracted should be clear ; if it is not , any impurities will be eliminated by dissolving in light petroleum and filtering. The filtered solution is then concentrated by evapora ­ tion and the remaining oil dried until it reaches a constant weight under the conditions described above. The final weighing is the one which served as a basis for calculating the extracted fat . If precleaned seeds are used to determine the oil content , the result obtained should be compared with the original sample.